Citation Nr: 1042632	
Decision Date: 11/12/10    Archive Date: 11/24/10	

DOCKET NO.  05-13 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
knee disability. 

2.  Entitlement to service connection for a chronic disability 
involving the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 7, 1974, to July 3, 
1974.  She then had periods of Army Reserve service until her 
retirement from the Reserves in early May 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the VARO in 
Roanoke, Virginia, that denied entitlement to the benefits 
sought.

The case was remanded by the Board in August 2009 for further 
development.  Additional information was obtained and the case 
has been returned to the Board for appellate review.

A review of the record reveals that service connection for a 
heart disorder and for sleep apnea was denied by rating decision 
dated in August 2008.  



FINDINGS OF FACT

1.  Competent and probative evidence of a nexus between any 
current bilateral knee disability and the Veteran's active 
service is not of record.

2.  Competent and probative evidence of a nexus between any 
current disability involving the feet and the Veteran's active 
service is not of record.




CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred during 
the Veteran's active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

2.  A chronic disability involving the feet was not incurred in 
or aggravated by service, nor may one be presumed to have been 
incurred during the Veteran's active service.  38 U.S.C.A. §§ 
101(24),  1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist.

As provided for by the Veterans Claim Assistance Act of 2000 
(VCAA) VA has a duty to notify and assist claimants in 
substantiating  claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a),3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).

By letters dated on various occasions between October 2003 and 
August 2008, the RO informed the Veteran of what evidence was 
necessary to substantiate her claims and of her and VA's 
respective duties for obtaining such evidence.  Also, she was 
provided with additional notice, including notice regarding how 
VA assigns disability ratings and effective dates in the event 
that benefits are awarded.

VA also has a duty to assist the Veteran in the development of 
her claims.  This duty includes assisting her in the procurement 
of service and other pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The record reflects that the Veteran was accorded a VA 
examination in November 2009.  Addenda were made part of the 
examination report in January 2010 and May 2010.  The examination 
report, including the opinion, is adequate.  The Board finds the 
examination report is not rendered inadequate by the examiner's 
determination that he could not resolve said issue without 
resorting to mere speculation.  In Roberts v. West, 13 Vet. App. 
185 (1999), the United States Court of Appeals for Veterans 
Claims (Court) considered whether a physician's statement "cannot 
say whether related to frostbite or not" was inadequate where 
their statement was in response to a Board remand requesting a 
medical opinion as to whether the appellant's arthritis was due 
to residuals of frostbite during service.  The Court stated that 
"the fact that the medical opinion was inconclusive, regarding 
the relationship between the appellant's arthritis and residuals 
of frostbite, does not mean that the examination was inadequate."  
Id. at 189.

Because the examiner in this case reviewed all the evidence of 
record and provided a rationale for his opinion, the examination 
and opinion rendered are not inadequate.  The Board must simply 
rely on the other evidence that is of record.  In this case there 
is no other probative evidence to either prove or disprove a 
relationship between the claimed bilateral foot disorder and the 
claimed bilateral knee disability on the one hand and the 
Veteran's active service on the other hand.  The Board cannot 
force an examiner to provide an opinion in a case where such an 
opinion is not possible, based on the evidence available to him 
or her.  Although an opinion as to whether it is more likely or 
not, or alternatively, less likely or not, that any current 
disability is related to service would make this case less 
complicated, the examination of record is adequate.  Essentially, 
then, the Board has fulfilled its duty to assist the veteran in 
substantiating her claim.  The Board also notes with regard to 
the duty to assist that numerous attempts have been made to 
locate records from Reserve units to which the Veteran was 
assigned, but these have resulted in no records being found.  The 
information of record also includes a report of contact with the 
Veteran in which she stated she had not been in touch with her 
Reserve unit since her retirement in 2003.  The only two 
individuals that she knew were now deceased.  In a May 2008 phone 
conversation, the Veteran stated that she had sent all records to 
VA that she had.  She remarked that if she thought of another way 
to get any records, she would call VA.  She has not done so. In 
view of the foregoing, the Board believes that VA has made every 
attempt to assist the Veteran in the development of her claims.  
Hence, no further notice or assistance to her is required to 
fulfill VA's duty to notify and assist her under the VCAA.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); DelaCruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulation

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303 (2010).

Service connection may also be granted for disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease process was 
incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree of 10 percent or more within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2010).  

To establish a right to compensation for a present disability, a 
Veteran must show:  "(1) The existence of a current disability; 
(2) inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"- the 
so called "nexus" requirement.  Holton. v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004)).

As provided for by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability benefits.  Citing Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
has stated that competent medical evidence is not required when 
the determinative issue in the claim for benefits involves 
medical etiology or a medical diagnosis.  Instead, under Section 
1154(a), lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a lay person is 
competent to identify the medical condition, the lay person is 
reporting a contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a diagnosis by a medical 
profession.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
September 14, 2009).

Factual Background and Analysis

A review of the service treatment records reveals that at the 
time of preenlistment examination in October 1973, the Veteran 
described her overall health as good.  She denied having had or 
having any foot trouble.  It appears she initially indicated 
either having or having had a "trick" or locked knee, but then a 
check was put in the column for no, meaning she had not had or 
ever had knee difficulties.  Clinical examination at that time 
was unremarkable for either knee or foot difficulties.  The 
records reflect she was seen on a number of occasions during her 
several months of active service for unrelated complaints.

At the time of discharge examination in June 1974, she again 
described her overall health status as good.  She denied ever 
having had or having any pertinent abnormality.  The general 
medical examination was entirely unremarkable, except for 
notation of a functional heart murmur.

The record reveals numerous attempts were made by VA to obtain 
personnel or medical records for the Veteran from Reserve units.  
However, communications from units, included the 949th 
Transportation Company dated in November 2006, reflect that there 
are no personnel or medical records available for the Veteran.  
Also of record is a June 2008 communication from the Boone 
Medical Clinic in Little Creek, Virginia, indicating that no 
records with regard to the Veteran were located at that facility.

Available treatment records dating from the early 2000's are 
without reference to any disability.  The records do reflect that 
the Veteran was given a diagnosis of pes planus.  There was no 
reference to an injury involving the feet. 

The Veteran was accorded an authorized examination by VA in 
August 2003.  She stated she had a 10-year history of knee 
problems.  She claimed she got the pain while running, walking, 
bending, and squatting.  With regard to the feet, she stated she 
had bunions.  She also referred to pain and swelling and 
stiffness.  X-ray studies of the knees showed the presence of 
arthritis.  X-ray studies of the feet showed minimal hallux 
valgus on the left and bilateral hammertoes.  It was also stated 
she had flat feet. 

Additional medical evidence includes the report of a VA 
examination of the Veteran in November 2009.  The complete 
medical record and the claims file were examined.  With regard to 
knee pain, the Veteran stated the pain had been present since the 
"lateral (sic) part of the nineties."  No circumstances with 
regard to the onset were recalled.  She was given a diagnosis of 
recurrent bilateral knee pain with some instability.  X-ray 
studies of the knees showed arthritis.

With regard to the feet it was indicated the claims file review 
showed a reference to asystematic pes planus at the time of 
retirement physical examination.  She stated that plantar foot 
pain had been present since the "nineties."  Following 
examination she was given a diagnosis of bilateral systematic pes 
planus.

In a January 2010 addendum, the examiner stated the claims file 
had been reviewed at the time of the aforementioned examination 
and at the present time.  No reference was made to a diagnosis of 
arthritis of the knee in the military physical examinations.  The 
examiner stated the relationship of arthritis of the knees noted 
on examination in November 2009 and the Veteran's military 
service was "speculative."  Additionally, the examiner stated pes 
planus was mentioned in the military physical examination, "but 
no details were found such as date of onset and circumstances of 
onset.  As noted in the previous exam, she does not relate her 
pes planus to the military service.  Relation of her bilateral 
pes planus to the military services would be speculative."  

The examiner provided another addendum in May 2010.  It was again 
stated all service records available were reviewed.  The examiner 
stated that he or she could not resolve the question as to 
whether bilateral knee arthritis was at least as likely as not 
related to service "without resort to mere speculation."  The 
physician stated the Veteran "may have developed this disorder as 
a natural progression of disease, it may have been exacerbated by 
injury or activities not related to military duties as well as 
military activities but there is no record of this and without it 
I would be resorting to mere speculation that it was."

With regard to whether the Veteran's pes planus was at least as 
likely as not related to service, the examiner again stated he or 
she could not "resolve this issue without mere speculation."  As 
for rationale, the examiner stated "it would be an assumption 
that the physician that did the enlistment physical actually 
looked for and did not see pes planus, but making that assumption 
and the member developed pes planus from the point of enlistment 
until retirement, there are no records in between of any injury 
or treatment for this condition and it would be mere speculation 
that this condition developed as a result of activities in active 
service and inactive duty training versus activities pursued on 
civilian activities."

Based on a longitudinal review of the evidence of record, the 
Board finds that the more persuasive evidence is against the 
claim and service connection is not warranted based on any theory 
of entitlement, to include on a presumptive basis for arthritis.  
The VA physician who examined the Veteran in late 2009 and 
provided addendums in addendum opinions in January 2010 and May 
2010 stated that he or she could not resolve the issue of a 
relationship between current knee and foot problems in the 
Veteran's service without resorting to mere speculation.  The 
Board finds that the examination in November 2009 was adequate 
because the examiner had sufficient facts before him or her (the 
Veteran's medical history and examination of the Veteran) and the 
opinion is supported by rationale which indicates that the 
physician applied reliable medical principles to the facts.  See 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner report 
does not provide evidence favorable or unfavorable as to the 
issue of active duty service of any current knee and/or foot 
problems.  See Permen v. Brown, 5 Vet. App. 237, 241 (1993) 
(defining as "nonevidence" a physician's statement that he could 
not come up with an absolute opinion as to whether a claimant's 
hypertension was secondarily related to service connected PTSD); 
see also Fegan v. Shinseki, 573 F.3d 1282, 1288-90 (Fed. Cir. 
2009) (remarking that the term "non-evidence" was troubling, but 
finding that an "examiner's statement which recites the inability 
to come to an opinion, provides neither positive nor negative 
support for service connection").

The Board acknowledges the Veteran's belief that she has knee and 
foot problems resulting from her military service.  However, she 
has not demonstrated that she has the medical knowledge gained 
from training and experience in medical matters, and the Board 
must therefore determine if she is competent to provide a 
probative opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).  The Federal Circuit held that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a lay person is competent to identify the 
medical condition, (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example that a lay 
person would be competent to identify a simple condition such as 
a broken leg, but not competent to provide evidence as to more 
complex medical questions such as a form of cancer.  Id., at 494.  
This indicates to the Board that the complexity of the question 
at issue is a factor to be considered when determining if a lay 
person's opinion is competent evidence.  

The Court has held that varicose veins that become visibly 
tortuous or dilated are observable and identifiable by lay people 
and because varicose veins may be diagnosed by its unique and 
readily identifiable features, the determination that a lay 
person has varicose veins is not one restricted to medical 
experts.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  This 
case echoed the Court's explanation as to the foundation 
necessary to support lay testimony in Layno v. Brown, 6 Vet. App. 
465 (1994).  In Layno, the Court explained that "lay testimony is 
competent only so long as it remains centered upon matters within 
the knowledge and personal observation of the witness."  Id. at 
470.

Here, the relationship between any current arthritis of the knees 
and/or foot disability, to include pes planus, is not one that is 
directly observable or within one's personal knowledge.  Also, it 
is not a simple question because if it were, it is unlikely that 
the physician would not have been able to answer the question as 
to etiology following examination in May 2009.  For these 
reasons, the Board finds that lay evidence is not competent 
evidence in the question as to whether any current knee 
disability, to include arthritis and/or foot disability, to 
include pes planus, is attributable to the Veteran's periods of 
active service.  The contemporaneous evidence of record includes 
the service treatment records pertaining to the Veteran's several 
months of active service in 1974.  The medical records include 
the report of discharge examination in June 1974 at which time 
the Veteran expressed no pertinent complaints and no pertinent 
clinical abnormalities were identified.  She was even seen on a 
couple different occasions during her several months of active 
service for unrelated matters and made no reference whatsoever to 
any foot or knee problems.  

It was not until the early 2000's that there was the initial 
documentation of pes planus and bilateral knee arthritis.  The 
Veteran made vague reference to a 10-year history of problems, 
but there is no way whatsoever that this could be attributed to 
her active service many years ago in the 1970's or to her periods 
of active and/or inactive duty for training over the years 
following service discharge.  She has provided no supporting 
documentation for her belief that her current problems relate to 
service.  Communications from different Reserve units have 
indicated there are no records in their possession pertaining to 
the Veteran.  Additionally, she herself has indicated that the 
only individuals she maintained contact with following her 
retirement from the Reserves are now deceased.  

The Board finds more persuasive the lack of documentation of any 
foot or knee problems during her several months of active service 
in 1974 or over the years following service discharge much more 
persuasive than her recent recollections as to difficulties she 
has had with the knees and feet. She was seen for various 
purposes over the years and at none of those visits did she make 
reference to foot and or knee problems. 

In sum, the evidence deemed most probative and persuasive 
establishes that the Veteran did not have any foot or knee 
problems at discharge from active service, that there is no 
continuity of symptomatology during the interval between 
discharge and the diagnosis in the early 2000's, and that any 
current knee and/or foot problems are not related to service.  To 
the extent that she asserts that she had bilateral knee arthritis 
during service and/or pes planus, during service, we find that 
such specific diagnoses are medically complex and beyond her 
level of competence.  There is no medical opinion of record 
suggesting a relationship between any current problems in service 
and the Veteran's unexplained, unsupported assertions are not 
probative evidence.  As such, service connection for a bilateral 
knee disability and/or a bilateral foot disorder is not in order.  
In reaching this determination, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against each claim, that 
docket is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a chronic disability involving the feet is 
denied.

Service connection for a chronic bilateral knee disability, to 
include arthritis, is denied.

	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


